    Case 14-70553         Doc 250       Filed 01/15/19 Entered 01/15/19 07:37:33                 Desc Memo Re:
                                           Monthly Report Page 1 of 1
                                   United States Bankruptcy Court
                                               Middle District of Georgia
Date: 1/15/19

In re:
   Danny Lamar Hampton
   aka Danny Hampton, aka Danny L. Hampton,
   fdba H & H Livestock Services, Inc.,
   507 Waterloo−Rebecca Hwy
   Chula, GA 31733
Debtor(s)

Case No. 14−70553 JTL

Chapter 12

Re: Reports and Summaries required by §704(a)(8) of the Bankruptcy Code and Rule 2015(a)(3)

To US Trustee:

The deadline for filing the report referenced above has passed, and the report has not been filed to date.

We are terminating the Court's follow−up deadline based upon this memo being sent to all parties of interest.

Thank you for your attention to this matter.

Sincerely,

Mary L. Bryan

(706) 649−7837
Deputy Clerk
United States Bankruptcy Court
